DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claims 6, 12 and 13 are objected to because of the following informalities:
Regarding claims 6 and 13, in line 4, “each of the plurality of switch types comprise …” should be “each of the plurality of switch types comprises …”.
Regarding claim 12, “method of claim 10” should be “method of claim 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2022/0141074) in view of Li et al. (US 2021/0058926, relying on the provisional application 62/933,133) and Zhuo et al. (US 2022/0272699).
Regarding Claim 1, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising:
communicating with a second IAB node over a first link and with a set of one or more child nodes over respective second links ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. On the other hand, the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link, and a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, and the link between the IAB node and the child node/UE is called a child link. That is, the link between the MT and the parent DU is called a parent link, and the link between the DU and the child MT/UE is called a child link), the second IAB node being a parent IAB node of the first IAB node ([0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, … That is, the link between the MT and the parent DU is called a parent link);
transmitting a guard symbols desired message requesting the second IAB node provide a number of guard symbols at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0277] ‘information on the desired guard symbol’, which is information about a guard symbol that a node transmits to a parent node, may have the same/similar form as ‘information on the guard symbols provided’, which is information about a guard symbol that a node to be described later receives from a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC); [0176] in a self-contained subframe structure, some of the OFDM symbols of a time point where a transition from DL to UL occurs may be configured as a guard period (GP)).
However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols, the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node.
In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.
The combination of You and Li does not teach the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node.
In an analogous art, Zhuo teaches the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

Regarding Claim 6, the combination of You, Li and Zhuo, specifically You teaches the number of guard symbols comprises a respective number of guard symbols for each of a plurality of switch types; and each of the plurality of switch types comprise a respective switch between the first IAB node transmitting or receiving on the first link and the first IAB node transmitting or receiving on the respective second links ([0476] the DU downlink may mean DU TX, and the DU uplink may mean DU RX. In addition, the MT downlink may mean MT RX, and the MT uplink may mean MT TX. As described above, since the number of guard symbols can be defined for a case of switching from DU operation to MT operation and a case of switching from MT operation to DU operation, respectively, an example of the information on the guard symbol described in the table above can be described again in the form below; TABLE 14 and TABLE 15; [0482] Reorganizing the example described above, for example, the first information may inform at least one of information on the number of guard symbols for the transition from the MT RX to the DU TX, information on the number of guard symbols for the transition from the MT RX to the DU RX, information on the number of guard symbols for the transition from the MT TX to the DU TX, or information on the number of guard symbols for the transition from the MT TX to the DU RX; [0483] Also, for example, the second information may indicate at least one of information on the number of guard symbols for the transition from the DU TX to the MT RX, information on the number of guard symbols for the transition from the DU TX to the MT TX, information on the number of guard symbols for the transition from the DU RX to the MT RX, or information on the number of guard symbols for the transition from the DU RX to the MT TX).

Regarding Claim 7, You does not teach wherein the subcarrier spacing applies to each of the plurality of switch types.
In an analogous art, Li teaches wherein the subcarrier spacing applies to each of the plurality of switch types ([0081] In some aspects, the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables; [0083] In some aspects, the same switching time, Tp value and Td value is used for all carrier frequency ranges and SCS values.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

Regarding Claim 8, You does not teach wherein the subcarrier spacing comprises a respective dedicated subcarrier spacing for each of the plurality of switch types.
In an analogous art, Li teaches wherein the subcarrier spacing comprises a respective dedicated subcarrier spacing for each of the plurality of switch types ([0081] In some aspects, the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables; [0083] In some aspects, the same switching time, Tp value and Td value is used for all carrier frequency ranges and SCS values.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

Regarding Claim 9, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node over a first link and with a set of one or more child nodes over respective second links ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. On the other hand, the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link, and a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, and the link between the IAB node and the child node/UE is called a child link. That is, the link between the MT and the parent DU is called a parent link, and the link between the DU and the child MT/UE is called a child link), the second IAB node being a parent IAB node of the first IAB node ([0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, … That is, the link between the MT and the parent DU is called a parent link);
receiving a guard symbols provided message from the second IAB node indicating a number of guard symbols provided by the second IAB node at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together).
	However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols, the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node.
	In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.
The combination of You and Li does not teach the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node.
In an analogous art, Zhuo teaches the identifying the subcarrier spacing including one of: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; or receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

Regarding Claim 12, You teaches wherein the MAC-CE comprises the guard symbols provided message ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You and Li does not teach the MAC-CE comprises the indication of the subcarrier spacing.
In an analogous art, Zhuo teaches the MAC-CE comprises the indication of the subcarrier spacing ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Claims 31-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of 3GPP R1-1911856 (filed in IDS) and Zhuo et al.
Regarding Claim 31, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node over a first link ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. … That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, … That is, the link between the MT and the parent DU is called a parent link);
communicating with a set of one or more child nodes over respective second links ([0211] As shown in FIG. 14, … the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, … a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, … the link between the IAB node and the child node/UE is called a child link. That is, … the link between the DU and the child MT/UE is called a child link);
generating a first guard symbols desired message requesting the second IAB node provide a first number of guard symbols at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0277] ‘information on the desired guard symbol’, which is information about a guard symbol that a node transmits to a parent node, may have the same/similar form as ‘information on the guard symbols provided’, which is information about a guard symbol that a node to be described later receives from a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC); [0176] in a self-contained subframe structure, some of the OFDM symbols of a time point where a transition from DL to UL occurs may be configured as a guard period (GP));
transmitting the first guard symbols desired message to the second IAB node ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC)).
	However, You does not teach a first link utilizing a first subcarrier spacing; second links utilizing a second subcarrier spacing; wherein the first subcarrier spacing is different than the second subcarrier spacing; an intra-slot transition; wherein the first set of resources and the second set of resources are within a single slot; identifying a transition between the first IAB node communicating on the first link and the first IAB node communicating on the second link as one of the intra-slot transition or an inter-slot transition using a reference subcarrier spacing, wherein the reference subcarrier spacing comprises one of the first subcarrier spacing or the second subcarrier spacing.
In an analogous art, 3GPP R1-1911856 teaches an intra-slot transition; wherein the first set of resources and the second set of resources are within a single slot (section 2.3, 1st paragraph, the guard symbols can also apply to intra-slot transition between MT and DU, and the number of guard symbol is same to that of the inter-slot transition);
identifying a transition between the first IAB node communicating on the first link and the first IAB node communicating on the second link as one of the intra-slot transition or an inter-slot transition using a reference subcarrier spacing (section 2.3, 1st paragraph, the guard symbols can also apply to intra-slot transition between MT and DU, and the number of guard symbol is same to that of the inter-slot transition; Proposal 4: A reference subcarrier spacing is provided together with the guard symbols for transitions between the MT and DU).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1911856’s method with You’s method so that more flexible transition can be achieved by implementing guard symbols under both inter-slot and intra-slot transition scenarios.
The combination of You and 3GPP R1-1911856 does not teach a first link utilizing a first subcarrier spacing; second links utilizing a second subcarrier spacing; wherein the first subcarrier spacing is different than the second subcarrier spacing; wherein the reference subcarrier spacing comprises one of the first subcarrier spacing or the second subcarrier spacing.
	In an analogous art, Zhuo teaches a first link utilizing a first subcarrier spacing; second links utilizing a second subcarrier spacing; wherein the first subcarrier spacing is different than the second subcarrier spacing ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS);
wherein the reference subcarrier spacing comprises one of the first subcarrier spacing or the second subcarrier spacing ([0406] If the IAB node supports a plurality of SCSs, an SCS used to interpret T_delta may be a maximum SCS supported by the IAB node, a minimum SCS supported by the IAB node, an SCS of an uplink initial active bandwidth part of the IAB node, or an SCS of a downlink initial active bandwidth part of the IAB node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

Regarding Claim 32, the combination of You, 3GPP R1-1911856 and Zhuo, specifically You teaches the first guard symbols desired message further requests the first number of guard symbols be provided at the inter-slot transition between a first slot allocated for communication between the first IAB node and the second IAB node over the first link and a second slot allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links, wherein the first slot and the second slot are consecutive ([0308] Due to the propagation delay between the MT and the parent DU, a timing gap may occur between the DU and the MT slot boundary. In general, the MT DL slot boundary may be located after the DU DL slot boundary, and the MT UL slot boundary may be located before the DU UL slot boundary (However, the present technology does not exclude the case where the MT DL slot boundary is located before the DU DL slot boundary and the MT UL slot boundary is behind the DU UL slot boundary). Therefore, in order to obtain MT resource availability in the H/S/NA indication, the timing gap may have to be reflected; [0394] MT downlink, MT uplink, DU downlink and DU uplink all have different slot timing, the amount of relative slot timing gap may depend on the resource direction of the MT and DU).

Regarding Claim 33, the combination of You, 3GPP R1-1911856 and Zhuo, specifically You teaches generating a second guard symbols desired message requesting the second IAB node provide a second number of guard symbols at the inter-slot transition between a first slot allocated for communication between the first IAB node and the second IAB node over the first link and a second slot allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0277] ‘information on the desired guard symbol’, which is information about a guard symbol that a node transmits to a parent node, may have the same/similar form as ‘information on the guard symbols provided’, which is information about a guard symbol that a node to be described later receives from a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC); [0176] in a self-contained subframe structure, some of the OFDM symbols of a time point where a transition from DL to UL occurs may be configured as a guard period (GP); [0308] a timing gap may occur between the DU and the MT slot boundary. In general, the MT DL slot boundary may be located after the DU DL slot boundary, and the MT UL slot boundary may be located before the DU UL slot boundary); and
transmitting the second guard symbols desired message to the second IAB node ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC)).

Regarding Claim 36, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node on a first link ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. … That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, … That is, the link between the MT and the parent DU is called a parent link), wherein the second IAB node communicates with a set of one or more child nodes on respective second links ([0211] As shown in FIG. 14, … the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, … a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, … the link between the IAB node and the child node/UE is called a child link. That is, … the link between the DU and the child MT/UE is called a child link); and
transmitting a first guard symbols provided message to the second IAB node indicating a first number of guard symbols provided by the first IAB node at the transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the second IAB node and the set of one or more child nodes of the second IAB node over the respective second links ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together).
However, You does not teach a first link utilizing a first subcarrier spacing, second links utilizing a second subcarrier spacing, wherein the first subcarrier spacing is different than the second subcarrier spacing; wherein the reference subcarrier spacing comprises one of the first subcarrier spacing and the second subcarrier spacing; identifying a transition between the second IAB node communicating on the first link and the second IAB node communicating on the respective second links as one of an intra-slot transition or an inter-slot transition using a reference subcarrier spacing; a first number of guard symbols at the intra-slot transition; wherein the first set of resources and the second set of resources are within a single slot.
In an analogous art, 3GPP R1-1911856 teaches identifying a transition between the second IAB node communicating on the first link and the second IAB node communicating on the respective second links as one of an intra-slot transition or an inter-slot transition using a reference subcarrier spacing (section 2.3, 1st paragraph, the guard symbols can also apply to intra-slot transition between MT and DU, and the number of guard symbol is same to that of the inter-slot transition; Proposal 4: A reference subcarrier spacing is provided together with the guard symbols for transitions between the MT and DU);
a first number of guard symbols at the intra-slot transition (section 2.3, 1st paragraph, the guard symbols can also apply to intra-slot transition between MT and DU, and the number of guard symbol is same to that of the inter-slot transition);
wherein the first set of resources and the second set of resources are within a single slot (section 2.3, 1st paragraph, the guard symbols can also apply to intra-slot transition between MT and DU, and the number of guard symbol is same to that of the inter-slot transition).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1911856’s method with You’s method so that more flexible transition can be achieved by implementing guard symbols under both inter-slot and intra-slot transition scenarios.
The combination of You and 3GPP R1-1911856 does not teach a first link utilizing a first subcarrier spacing, second links utilizing a second subcarrier spacing, wherein the first subcarrier spacing is different than the second subcarrier spacing; wherein the reference subcarrier spacing comprises one of the first subcarrier spacing and the second subcarrier spacing.
In an analogous art, Zhuo teaches a first link utilizing a first subcarrier spacing, second links utilizing a second subcarrier spacing, wherein the first subcarrier spacing is different than the second subcarrier spacing ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS);
wherein the reference subcarrier spacing comprises one of the first subcarrier spacing and the second subcarrier spacing ([0406] If the IAB node supports a plurality of SCSs, an SCS used to interpret T_delta may be a maximum SCS supported by the IAB node, a minimum SCS supported by the IAB node, an SCS of an uplink initial active bandwidth part of the IAB node, or an SCS of a downlink initial active bandwidth part of the IAB node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

	Regarding Claim 37, the combination of You, 3GPP R1-1911856 and Zhuo, specifically You teaches the first guard symbols provided message further indicates that the first IAB node further provides the first number of guard symbols at the inter-slot transition between a first slot allocated for communication between the first IAB node and the second IAB node over the first link and a second slot allocated for communication between the second IAB node and the set of one or more child nodes over the respective second links, wherein the first slot and the second slot are consecutive ([0308] Due to the propagation delay between the MT and the parent DU, a timing gap may occur between the DU and the MT slot boundary. In general, the MT DL slot boundary may be located after the DU DL slot boundary, and the MT UL slot boundary may be located before the DU UL slot boundary (However, the present technology does not exclude the case where the MT DL slot boundary is located before the DU DL slot boundary and the MT UL slot boundary is behind the DU UL slot boundary). Therefore, in order to obtain MT resource availability in the H/S/NA indication, the timing gap may have to be reflected; [0394] MT downlink, MT uplink, DU downlink and DU uplink all have different slot timing, the amount of relative slot timing gap may depend on the resource direction of the MT and DU).

Regarding Claim 38, the combination of You, 3GPP R1-1911856 and Zhuo, specifically You teaches the combination of You, 3GPP R1-1911856 and Zhuo, specifically You teaches transmitting a second guard symbols provided message to the second IAB node indicating a second number of guard symbols provided by the first IAB node at the inter-slot transition between a first slot allocated for communication between the first IAB node and the second IAB node over the first link and a second slot allocated for communication between the second IAB node and the set of one or more child nodes over the respective second links ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together; [0308] a timing gap may occur between the DU and the MT slot boundary. In general, the MT DL slot boundary may be located after the DU DL slot boundary, and the MT UL slot boundary may be located before the DU UL slot boundary).

Regarding Claim 39, You teaches transmitting at least one of the first guard symbols provided message or the second guard symbols provided message ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together).
However, the combination of You and 3GPP R1-1911856 does not teach transmitting the reference subcarrier spacing with at least one of the first guard symbols provided message or the second guard symbols provided message.
In an analogous art, Zhuo teaches transmitting the reference subcarrier spacing with at least one of the first guard symbols provided message or the second guard symbols provided message ([0401] when the parent node of the IAB sends T_delta to the IAB node, T_delta may be sent based on each frequency range and/or each SCS. Specifically, the MAC CE including T_delta may include indication information of the frequency range and/or indication information of the SCS; [0407] The MAC CE includes T_delta and information about an SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhuo’s method with You’s method so that time domain resources can be configured in one or more periodicities based on an uplink-flexible-downlink time domain resource format, to flexibly configure the time domain resources, and improve utilization and a throughput of the time domain resources in an IAB network (Zhuo [0005]).

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyer et al. (US 2021/0250884) teaches method of synchronization in multi-hop NR IAB deployment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413